DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Gaskey on 03/16/2021.

The application has been amended as follows:
In claim 17, line 5, delete “essentially”.						
In claim 21, line 2, delete “essentially”.

Status of Claims
Claims 3, 13, 19 & 23 are cancelled. Claims 1-2, 4-12, 14-18, 20-22 & 24 are currently pending. In light of applicant’s persuasive arguments, as noted in page 2 of Remarks filed 12/23/2020 is found to be persuasive. Accordingly, the subject matter of claims 1-2, 4-12, 14-18, 20-22 & 24 is found to be allowable as explained further below.  
Allowable Subject Matter
Claims 1-2, 4-12, 14-18, 20-22 & 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Asano (JPH10340733A), teaches a fuel cell assembly comprising a first cooler, a second cooler and plurality of fuel cells arranged as a stack between the first and second coolers, wherein each fuel cell comprises an anode including an anode flow plate provided with a plurality of flow channels such that a flow resistance of one of the anodes situated near one of the coolers is smaller than a flow resistance of one of the anodes situated near a middle portion of the stack. Thus, contrary to the presently claimed invention, the flow resistance of Asano’s anodes increases near a middle portion of the stack and farther away from the coolers whereas a flow resistance of anodes situated near a middle portion of the stack is greater than for anodes situated near ends of the stack. Asano does not fairly teach or suggest a method of operating a fuel cell assembly having a plurality of anodes, the method comprising establishing a first fuel flow resistance through at least a portion of a first one of the anodes and establishing an equal liquid electrolyte loss rate of the first one of the anodes and a second one of the anodes by establishing a second, different fuel flow resistance through at least a portion of the second one of the anodes based on difference in an expected operating temperature of the second one of the anodes and an expected operating temperature of the first one of the anodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727